Exhibit 10.3

 



Terms of Performance Based Restricted Stock Award under
Hub Group, Inc. 2017 Long-Term Incentive Plan

 

Hub Group, Inc. (the “Company”) has granted the Participant a Full Value Award
under the Hub Group, Inc. 2017 Long-Term Incentive Plan (the "Plan") in the form
of performance-based restricted stock. This Performance-Based Restricted Stock
Award shall be subject to the following Performance-Based Restricted Stock Award
Terms (“Terms”) (sometimes referred to herein as the “Award Agreement”):

 

1.                  Terms of Award. The following words and phrases used in the
Performance-Based Restricted Stock Award Terms shall have the meanings set forth
in this paragraph 1:

 

(a)The "Participant" is _______________________________.

 

(b)The "Grant Date" is _______________________________.

 

(c)The number of "Performance Shares" shall be __________ shares of Class A
Common Stock.

 

(d)The “Performance Period” shall begin on             , 20     and end
on             , 20    .

 

(e)The “Measurement Date” shall mean the date on which the Compensation
Committee (the “Committee”) certifies the performance results for the
Performance Period.

 

Other words and phrases used in the Terms are defined elsewhere herein or the
Plan.

 

2.                  Performance-Based Restricted Shares. Subject to the terms
and conditions of the Plan and this Award Agreement, the Company hereby grants
to the Participant a Full Value Award under the Plan in the form of Performance
Shares that will become vested in accordance with the terms of this Award
Agreement.

 

3.                    Vesting of Performance Shares.

 

(a)General Rules. The number of Performance Shares that become vested in
accordance with this Award Agreement shall be referred to as “Vested Performance
Shares”. Subject to the terms and conditions of this Award Agreement and
provided that the Participant’s Date of Termination has not occurred prior to
the Measurement Date, as of the Measurement Date the Performance Shares that
shall become Vested Performance Shares shall be determined in accordance with
Appendix A hereto based on satisfaction of the Performance Measure (as set forth
in Appendix A). The number of Performance Shares that may become Vested
Performance Shares shall be based on the level of satisfaction of the
Performance Measure which may not exceed 200% of the number of Performance
Shares subject to this Award Agreement. Except as otherwise provided by the
Committee or this Award Agreement, if the Participant’s Date of Termination
occurs for any reason prior to the Measurement Date, all Performance Shares
shall be forfeited, none of the Performance Shares shall become Vested
Performance Shares, and the Participant shall have no rights under or with
respect thereto.

 

(b)Special Rules for Date of Termination Occurring Prior to the Measurement
Date; Change in Control. Notwithstanding the provisions of paragraph 2(a) in the
event that (i) the Participant’s Date of Termination occurs prior to the
Measurement Date due to the Participant’s death, Disability or Retirement, or
(ii) a Change in Control occurs on or before the expiration of the Performance
Period, the Committee may determine that any portion of the Performance Shares
shall become Vested Performance Shares, with or without regard to satisfaction
of the Performance Measure; provided, however, that in no event shall the number
of Vested Performance Shares exceed the maximum number permitted under the Plan
or 200% of the number of Performance Shares subject to this Award Agreement.




 

4.                  Determination of Award. As soon as possible after the end of
the Performance Period, the Committee will certify in writing what level of the
Performance Measure has been met for the Performance Period and the number of
Performance Shares that shall become Vested Performance Shares.

 

5.                  Withholding. All deliveries and distributions pursuant to
this Award Agreement are subject to withholding of all applicable taxes. At the
election of the Participant, and subject to such rules and limitations as may be
established by the Committee from time to time, such withholding obligations may
be satisfied through the surrender of shares of Stock which the Participant
already owns, or to which the Participant is otherwise entitled under the Plan;
provided, however, that such shares may be used to satisfy not more than the
Company's minimum statutory withholding obligation (based on minimum statutory
withholding rates for Federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income).

 

6.                  Transferability. Except as otherwise provided by the
Committee, the Award (and the Performance Shares) may not be sold, assigned,
transferred, pledged or otherwise encumbered prior to the date on which such
shares become Vested Performance Shares.

 

7.                  Dividends. The Participant shall not be prevented from
receiving dividends and distributions paid on the Performance Shares merely
because those shares are subject to the restrictions imposed by this Award
Agreement and the Plan; provided, however that no dividends or distributions
shall be payable to or for the benefit of the Participant with respect to record
dates for such dividends or distributions for any Performance Shares occurring
on or after the date, if any, on which the Participant has forfeited those
shares. Any dividends paid with respect to Performance Shares which remain
subject to the restrictions hereunder shall also be subject to the same
restrictions and risk of forfeiture as the Performance Shares and shall be
withheld by the Company until such restrictions lapse, pursuant to the
procedures as may be established by the Committee from time to time, and upon
the lapse of such restrictions, shall be paid on distributed within 60 days
after the vesting date of such dividends.

 

8.                  Voting. The Participant shall not be prevented from voting
the Performance Shares merely because those shares are subject to the
restrictions imposed by this Award Agreement and the Plan; provided, however,
that the Participant shall not be entitled to vote Performance Shares with
respect to record dates for any Performance Shares occurring on or after the
date, if any, on which the Participant has forfeited those shares.

 

9.                  Deposit of Restricted Stock Award. Each Performance Share
awarded under this Award Agreement shall be registered in the name of the
Participant and shall, in the discretion of the Committee, be retained by the
Company or deposited in a bank designated by the Committee, until the
restrictions lapse.

 


 



10.              Heirs and Successors. This Award Agreement shall be binding
upon, and inure to the benefit of, the Company and its successors and assigns,
and upon any person acquiring, whether by merger, consolidation, purchase of
assets or otherwise, all or substantially all of the Company's assets and
business. If any benefits deliverable to the Participant under this Award
Agreement have not been delivered at the time of the Participant's death, such
benefits shall be delivered to the Participant’s Designated Beneficiary, in
accordance with the provisions of this Award Agreement. The "Designated
Beneficiary" shall be the beneficiary or beneficiaries designated by the
Participant in a writing filed with the Committee in such form and at such time
as the Committee shall require. If a deceased Participant fails to designate a
beneficiary, or if the Designated Beneficiary does not survive the Participant,
any rights that would have been exercisable by the Participant and any benefits
distributable to the Participant shall be distributed to the legal
representative of the estate of the Participant. If a deceased Participant
designates a beneficiary and the Designated Beneficiary survives the Participant
but dies before the complete distribution of benefits to the Designated
Beneficiary under this Award Agreement, then any benefits distributable to the
Designated Beneficiary shall be distributed to the legal representative of the
estate of the Designated Beneficiary.

 

11.              Administration. The authority to manage and control the
operation and administration of this Award Agreement shall be vested in the
Committee, and the Committee shall have all powers with respect to this Award
Agreement as it has with respect to the Plan. Any interpretation of this Award
Agreement by the Committee and any decision made by it with respect hereto is
final and binding on all persons.

 

12.              Plan Governs. Notwithstanding anything in this Award Agreement
to the contrary, this Award Agreement shall be subject to the terms of the Plan,
a copy of which may be obtained by the Participant from the office of the
Secretary of the Company; and this Award Agreement is subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time pursuant to the Plan.

 

13.              Not An Employment Contract. The Award will not confer on the
Participant any right with respect to continuance of employment or other service
with the Company or any Related Company, nor will it interfere in any way with
any right the Company or any Related Company would otherwise have to terminate
or modify the terms of such Participant's employment or other service at any
time.

 

14.              Notices. Any written notices provided for in this Award
Agreement or the Plan shall be in writing and shall be deemed sufficiently given
if either hand delivered or if sent by fax or overnight courier, or by postage
paid first class mail. Notices sent by mail shall be deemed received three
business days after mailing but in no event later than the date of actual
receipt. Notices shall be directed, if to the Participant, at the Participant's
address indicated by the Company's records, or if to the Company, at the
Company's principal executive office.

 

15.              Fractional Shares. In lieu of issuing a fraction of a share,
resulting from an adjustment of the Award pursuant to the Plan or otherwise, the
Company will be entitled to pay to the Participant an amount equal to the fair
market value of such fractional share.

 

16.              Amendment. This Award Agreement may be amended in accordance
with the provisions of the Plan, and may otherwise be amended by written
agreement of the Participant and the Company without the consent of any other
person.

 

 

 


 



IN WITNESS WHEREOF, the Company has caused these presents to be executed in its
name and on its behalf, all as of the Grant Date.

 

 

 

 HUB GROUP, INC.

 

By:_________________________

 

Its:_________________________

 

 




 

Appendix A

 

Performance Measure(s) and Target(s) to be Inserted—EXAMPLE

 

Calculation of Vested Performance Shares

 

 

 

PERFORMANCE MEASURE

 

The Performance Measure shall be defined as _______________.

 

 

 

The number of Performance Shares granted under the Award Agreement that will be
Vested Performance Shares will be determined by multiplying the number of
Performance Shares granted pursuant to the Award Agreement by the applicable
percentage set forth in the table below as determined as of the Measurement
Date:  

 

 

 

[Performance Measure] Payout Percentage of Performance Measure                

 

 

Percentages between points indicated above will be interpolated on a sliding
scale.

 

 

 

 

 

 

--------------------------------------------------------------------------------



